Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 6, 2019

                                     No. 04-19-00795-CV

                                    David RODRIGUEZ,
                                          Appellant

                                              v.

 H-E-B, Jointly and Severally William Tate, Jointly and Severally and as employee of H-E-B
L.P., Stephen Martinez Jointly and Severally and as employee of H-E-B L.P., Meredith Reid as
employee of H-E-B L.P, Jointly and Severally, Debra Ann Godoy as employee of H-E-B L.P. et
                                              al.,
                                          Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI16263
                      Honorable Cynthia Marie Chapa, Judge Presiding


                                       ORDER
        On November 27, 2019, appellant David Rodriguez filed Appellant’s Motion to Extend
Time to File Brief and Direct Court Reporter to File Court Reporter’s Record. After
consideration, appellant’s motion is DENIED. Because this is an accelerated appeal, appellant’s
brief will be due 20 days after the reporter’s record is filed.



                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2019.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court